OPINION OF THE COURT

Per Curiam.

Respondent, admitted to practice by the Second Department *64on June 24, 1953, entered a plea of guilty on April 11, 1977 to one of a two-count information charging him with fraudulently filing a Federal income tax return (US Code, tit 26, § 7206, subd [1]), a Federal felony.
Petitioner moved this court for an order pursuant to subdivision 4 of section 90 of the Judiciary Law, directing that respondent’s name be struck from the roll of attorneys of the State of New York. By order entered August 3, 1978, petitioner’s motion was granted to the extent of appointing a Referee to conduct disciplinary proceedings. By further motion, petitioner sought reargument seeking automatic disbarment. By order entered September 19, 1978, that motion was granted and upon reargument this court adhered to its original decision.
It was this court’s view that Matter of Chu (42 NY2d 490) could reasonably be interpreted to allow discretion in some cases for evaluation of the particular conduct involved in the offense.
Matter of Thies (45 NY2d 865) is quite clearly to the contrary. Accordingly, our orders of August 3, 1978 and September 19, 1978, should be respectively recalled and vacated, sua sponte, and petitioner’s motion should be granted to the extent of directing that respondent’s name shall be stricken from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.
Lupiano, J. P., Silverman, Evans, Lane and Sandler, JJ., concur.
Orders of this court entered on August 3, 1978 and September 19, 1978, respectively, recalled and vacated, sua sponte, and respondent’s name stricken from the roll of attorneys and counselors at law in the State of New York.
Motion to vacate order of this court entered on August 3, 1978 and to strike respondent’s name from the roll of attorneys and counselors at law in the State of New York denied as academic in view of the determination of this court on Motions M-474A and M-3009A decided simultaneously herewith.
Motion for a prompt hearing or dismissal of the proceeding denied as academic in view of the determination of this court on Motions M-474A and M-3009A decided simultaneously herewith.